Case 1:19-cr-00187-AT Document 10

WILLKIE FARR & GALLAGHER up

May 20, 2020

BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007-1312

Re: United States v. Divine Garcia, No. 1:19-cr-00187

Dear Judge Torres,

Filed 05/21/20 Page 1of1

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC #: -6099
DATE FILED: 5/21/2020

 

We write on behalf of our client, Divine Garcia, to request an adjournment of the June 3, 2020
preliminary revocation hearing. Mr. Garcia’s Utah proceedings, which are the basis for the
proceedings before this Court, have been further adjourned until August 2020. Accordingly, we
respectfully request that the Court adjourn the preliminary revocation hearing until September 2020.

This is the first request for an adjournment of the hearing. The Government consents to this request.

Respectfully submitted,

GRANTED. The preliminary revocation hearing
/s/ Michael S. Schachter scheduled for June 3, 2020 is ADJOURNED to October
6, 2020, at 2:00 p.m.

 

Michael S. Schachter

SO ORDERED.

ce: Rebecca Dell, Esq. (by e-mail) Dated: May 21, 2020

New York, New York

On-

 

ANALISA TORRES
United States District Judge
